Exhibit 10

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of October 5, 2012, is by and among The
Dolan Company, a Delaware corporation (“Dolan”), as a Borrower and as the
Borrowers’ Agent, the Subsidiaries of Dolan from time to time party to the
Credit Agreement defined below (together with Dolan, the “Borrowers”), the
Lenders from time to time party to the Credit Agreement, and U.S. Bank National
Association, a national banking association (“USBNA”), as LC Issuer, Swing Line
Lender and Administrative Agent.

RECITALS

A. The Borrowers’ Agent, the Borrowers, the Lenders and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of December 6, 2010, as amended by the Omnibus Reaffirmation and Amendment
Agreement dated January 31, 2011, the First Amendment to Third Amended and
Restated Credit Agreement dated as of September 30, 2011 and the Second
Amendment to Third Amended and Restated Credit Agreement dated as of March 6,
2012 (as further amended, supplemented or modified from time to time, the
“Credit Agreement”).

B. The Borrowers’ Agent has requested the adjustment of certain financial
covenants and certain other amendments to the Credit Agreement.

C. The Lenders are willing to adjust certain financial covenants and amend
certain other provisions of the Credit Agreement, in each case on and subject to
the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendment. Subject only to the terms of Section 3, the Credit
Agreement is hereby amended as follows:

2.1. Deleted Definitions. The definition of “Acquisition Triggering Event” set
forth in Section 1.1 of the Credit Agreement is hereby deleted.



--------------------------------------------------------------------------------

2.2. Amended Definitions. The definitions of “Adjusted EBITDA,” “Aggregate
Revolving Commitment,” “Conversion Date,” “Converted Amount,” “Equity
Interests,” “Fixed Charge Coverage Ratio,” “Minimum Adjusted EBITDA,” “Permitted
Acquisition” and “Subordinated Debt” and set forth in Section 1.1 of the Credit
Agreement are hereby amended in their entirety to read as follows:

“Adjusted EBITDA”: For any Person for any period of calculation, the
Consolidated Net Income, excluding interest income, of such Person before
provision for income taxes and interest expense (including imputed interest
expense on Capitalized Leases), but including any non-controlling interest in
the net income of Subsidiaries, all as determined in accordance with GAAP,
excluding therefrom (to the extent included): (a) depreciation, amortization and
goodwill impairment expense; (b) non-operating gains (including extraordinary or
nonrecurring gains, gains from discontinuance of operations and gains arising
from the sale of assets other than inventory) during the applicable period;
(c) similar non-operating losses during such period; (d) customary and
reasonable non-recurring out-of-pocket transaction fees and expenses incurred in
connection with a Permitted Acquisition during the applicable period; (e) cash
distributions paid with respect to non-controlling interests in Subsidiaries;
(f) share-based compensation and other non-cash compensation expense;
(g) non-cash fair value adjustments on the earnout-related liabilities recorded
in connection with Acquisitions; (h) reasonable severance charges in connection
with the termination of any employee; (i) charges in fiscal year 2012 in an
amount not to exceed $10,000,000 arising from an increase in reserves on
accounts receivable from the Albertelli Law firm; and (j) other non-cash charges
acceptable to the Administrative Agent.

“Aggregate Revolving Commitment”: The aggregate of the Revolving Commitments of
all the Lenders, as reduced or increased from time to time pursuant to the terms
hereof. As of the Third Amendment Closing Date (after giving effect to the
Converted Term Loans), the Aggregate Revolving Commitment is $65,000,000.

“Conversion Date”: The Third Amendment Closing Date.

“Converted Amount”: $100,000,000.

“Equity Interests”: All shares, interests, participation or other ownership
interests, however designated, of or in a corporation, limited liability
company, partnership or other entity, whether or not voting, including common
stock, member interests, warrants, preferred stock, convertible debentures, and
all agreements, instruments and documents convertible, in whole or in part, into
any one or more or all of the foregoing; provided that no Permitted Convertible
Debt shall constitute an Equity Interest.

“Fixed Charge Coverage Ratio”: For any period of determination, the ratio of

 

2



--------------------------------------------------------------------------------

(a) Adjusted EBITDA, minus income taxes paid in cash, minus Net Capital
Expenditures paid in cash, minus Restricted Payments paid in cash (other than
(i) Restricted Payments from one Borrower to another Borrower, (ii) stock
repurchases made pursuant to Section 6.18(e) and (iii) cash dividends made
pursuant to Section 6.18(f)),

to

(b) Net Interest Expense, plus all scheduled principal payments in respect of
the Converted Term Loans, plus all other principal payments required with
respect to Total Liabilities bearing interest (whether actual or imputed)
excluding (i) principal payments made under Section 2.2(a), 2.2(d) or 2.6.4 of
this Agreement and (ii) any earn-out payments required to be made in connection
with the ACT Acquisition, plus all payments made pursuant to Acquisition
Services Agreements, plus cash dividends made pursuant to Section 6.18(f),

in each case determined for the four consecutive fiscal quarters of the
Borrowers and their Subsidiaries ending on or most recently ended before such
date on a consolidated basis in accordance with GAAP.

“Minimum Adjusted EBITDA”: As of the last day of any fiscal quarter for the four
consecutive fiscal quarters ending on such date, the following amount applicable
to such fiscal quarter ending on such date: (a) for the fiscal quarter ending
September 30, 2012 through the fiscal quarter ending September 30, 2013,
$34,000,000, (b) for the fiscal quarter ending December 31, 2013 through the
fiscal quarter ending September 30, 2014, $36,000,000 and (c) $38,000,000 for
each fiscal quarter thereafter.

 

3



--------------------------------------------------------------------------------

“Permitted Acquisition”: (i) Any Acquisition by a Borrower or a Subsidiary of a
Borrower that will become a Borrower pursuant to Section 6.16 where (a) the
business or division acquired is substantially similar or materially related to,
or the Person acquired is engaged in a business or businesses substantially
similar or materially related to, any of the businesses engaged in by the
Borrowers on the Closing Date, (b) immediately before and after giving effect to
such Acquisition, no Default or Event of Default shall exist, (c) the Available
Aggregate Revolving Commitment is not less than $10,000,000 after making such
Acquisition, (d) (1) subject to subclause (d)(2) of this definition of Permitted
Acquisition, until the earlier to occur of (A) two consecutive fiscal quarter
ends in which the Total Cash Flow Leverage Ratio is less than 3.00 to 1.00 as
reported pursuant to Section 6.1(c) and (B) the Compliance Certificate for the
fiscal quarter ending September 30, 2014 has been delivered pursuant to
Section 6.1(c) demonstrating compliance with Section 6.26, the total
consideration to be paid by the Borrowers in connection with such Acquisition
does not exceed $1,000,000 for any one such Acquisition (excluding any earn-out
payment), or, together with any earn-out payment payable in such fiscal year in
respect of any other Permitted Acquisition (other than any earn out payments
made in connection with the ACT Acquisition prior to the Third Amendment Closing
Date), $2,000,000 in the aggregate with all other Permitted Acquisitions in any
fiscal year of the Borrowers, (2) thereafter, so long the Total Cash Flow
Leverage Ratio, on a pro forma basis reflecting consummation of the Acquisition
under consideration and as of the last day of the fiscal quarter ending
immediately prior to the consummation of such Acquisition, is 0.25 less than the
then-applicable maximum ratio, the total consideration to be paid by the
Borrowers in connection with such Acquisition does not exceed $10,000,000 for
any one such Acquisition (excluding any earn-out payment), or, together with any
earn-out payment payable in such fiscal year in respect of any other Permitted
Acquisition, $20,000,000 in the aggregate with all other Permitted Acquisitions
in any fiscal year of the Borrowers, (e) immediately after giving effect to such
Acquisition, the Borrowers are in pro forma compliance with all the financial
ratios and restrictions set forth in Section 6.26, (f) the Board of Directors of
the target has approved such Acquisition and the Acquisition is otherwise being
consummated on a non-hostile basis, (g) reasonably prior to such Acquisition,
the Administrative Agent shall have received drafts of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may reasonably require to evidence the
termination of Liens on the assets or business to be acquired (other than Liens
permitted by Section 6.23) upon consummation thereof, (h) reasonably prior to
such Acquisition, the Administrative Agent shall have received an acquisition
summary with respect to the Person and/or business or division to be acquired,
such summary to include a reasonably detailed description thereof (including
financial information) and operating results (including financial statements for
the most recent 12 month period for which they are available and as otherwise
available), the material terms and conditions, including material economic
terms, of the proposed Acquisition, and the calculation of Pro Forma EBITDA
relating thereto, (i) consents shall have been obtained, if necessary, in favor
of the Administrative Agent and the Senior Secured Parties to the collateral
assignment of rights and indemnities under the related acquisition documents and
(if delivered to the Borrowers) opinions of counsel for the selling party in
favor of the Administrative Agent and the Lenders shall have been delivered,
(j) the provisions of Section 6.16 have been satisfied and (k) the Total Cash
Flow Leverage Ratio, as of the most recent reporting period, is less than 3.50
to 1.00; (ii) during any period when subclause (d)(2) of the definition of
Permitted Acquisition is in effect, any Acquisition by the Borrowers that does
not satisfy all of the conditions described in subclauses (a) through (j) of
clause (i) of the definition of Permitted Acquisition but does satisfy the
conditions described in subclauses (b), (c), (e), (f), (g), (j) and (k) of
clause (i) of the definition of Permitted Acquisitions and the total
consideration to be paid by the Borrowers in connection with such Acquisition
does not exceed $5,000,000 for any one Acquisition or $10,000,000 in the
aggregate in any fiscal year; or (iii) any Acquisition consented to in writing
by the Required Lenders. For purposes of the foregoing, “total consideration”
shall mean, without duplication, cash or other consideration paid, the fair
market value of property or Equity Interests exchanged (or the face amount, if
preferred stock) other than common stock of Dolan, the total amount of any
deferred payments or purchase money debt, all Seller Indebtedness, and the total
amount of any Indebtedness assumed or undertaken in such transactions.

 

4



--------------------------------------------------------------------------------

“Subordinated Debt”: Permitted Convertible Debt and any other Indebtedness of
any Borrower, now existing or hereinafter credited, incurred or arising, that is
subordinated in right of payment to the payment of the Obligations in a manner
and to an extent (a) that the Required Lenders have approved in writing prior to
the creation of such Indebtedness, or (b) as to any Indebtedness of any Borrower
existing on the date of this Agreement and set forth on Schedule 1.1.

2.3. New Definitions. The following new definitions are added to Section 1.1 of
the Credit Agreement in the proper alphabetical order:

“Excess Cash Flow”: For any fiscal year, (a) Adjusted EBITDA for such period,
minus (b) income taxes paid in cash during such period, minus (c) Net Interest
Expense paid in cash during such period, minus (d) all scheduled principal
payments made in respect of Indebtedness during such period (excluding mandatory
prepayments upon the Term Loans or Converted Term Loans made with Excess Cash
Flow pursuant to Section 2.6.4), minus (e) any voluntary prepayment of
Indebtedness during such period permitted pursuant to Section 6.18, provided
that such prepayment is a permanent reduction of such Indebtedness, minus
(f) Net Capital Expenditures paid in cash during such period, minus
(g) Restricted Payments paid in cash (other than (x) Restricted Payments from
one Borrower to another Borrower, (y) stock repurchases made pursuant to
Section 6.18(e) and (z) cash dividends made pursuant to Section 6.18(f)), and
plus or minus (as appropriate) (h) the net change in working capital (excluding
changes in cash and Cash Equivalent Investments, changes in current
Indebtedness, changes in Revolving Loans, changes in deferred taxes and changes
in the deferred revenues), in each case without duplication and as calculated in
accordance with GAAP and on a consolidated basis for the Borrowers and their
Subsidiaries.

“Net Cash Proceeds”: The excess of (a) the sum of the cash and cash equivalents
received in connection with the issuance of Permitted Convertible Debt less
(b) the underwriting discounts and commissions, fees and expenses in connection
with any amendment to this Agreement required at that time in connection
therewith, and other reasonable and customary out-of-pocket expenses, incurred
by Dolan in connection therewith.

“Permitted Convertible Debt”: Unsecured convertible or subordinated debt of
Dolan in a total amount not to exceed $75,000,000, on terms acceptable to the
Administrative Agent, including with a stated maturity date not earlier than six
months after the Facility Termination Date (it being understood that such debt
may have mandatory prepayment, repurchase or redemption provisions) and with
covenants no more restrictive than those set forth in this Agreement.

 

5



--------------------------------------------------------------------------------

“Third Amendment Closing Date”: October 5, 2012.

2.4. Required Payments. Section 2.2(c) of the Credit Agreement is hereby amended
in its entirety to read as follows:

(c) Converted Term Loans. The Borrowers shall make quarterly principal payments
in an amount equal to 2.5% of the Converted Amount (10% per annum) for
application to the Converted Term Loans on the last day of each fiscal quarter,
commencing on December 31, 2012.

2.5. Commitment Reduction; Mandatory Prepayments. Section 2.6 of the Credit
Agreement is hereby amended in its entirety to read as follows:

2.6 Reductions in Aggregate Revolving Commitment; Prepayments.

2.6.1 Optional Reduction of Revolving Commitment. In addition to the mandatory
reduction in the Aggregate Revolving Commitment pursuant to Sections 2.23, the
Borrowers may permanently reduce the Aggregate Revolving Commitment in whole, or
in part ratably among the Lenders in the minimum amount of $1,000,000, upon at
least five Business Days’ written notice from the Borrowers’ Agent to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Revolving
Commitment may not be reduced below the Aggregate Revolving Credit Exposure.

2.6.2 Accrued Commitment Fees. All accrued commitment fees shall be payable on
the effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.

2.6.3 Mandatory Prepayment for Permitted Convertible Debt. Upon the issuance of
any Permitted Convertible Debt, the Borrowers shall prepay the Loans in an
aggregate amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by any Borrower. The first $50,000,000 of Net
Cash Proceeds from the issuance of Permitted Convertible Debt shall be applied
first to the prepayment of the outstanding Term Loans and then to the prepayment
of Converted Term Loans, in each case on a pro rata basis to all remaining
scheduled principal payments of the Term Loans or Converted Term Loans, as
applicable, and all Net Cash Proceeds in excess of $50,000,000 from the issuance
of Permitted Convertible Debt shall be applied ratably to the outstanding
Revolving Loans with no reduction of the Aggregate Revolving Commitment.

 

6



--------------------------------------------------------------------------------

2.6.4 Mandatory Prepayments of Excess Cash Flow. Commencing with the fiscal year
ending December 31, 2013, for any fiscal year of the Borrowers that the Total
Cash Flow Leverage Ratio is greater than or equal to 3.00 to 1.00, calculated as
of the last day of such fiscal year, not later than March 31 of the immediately
following fiscal year, the Borrowers shall prepay the Terms Loans and Converted
Term Loans by an amount equal to (A) 50% of Excess Cash Flow, if any, for such
fiscal year, less (B) the amount of all prepayments made by the Borrowers
pursuant to Section 2.6.5 that were applied to the Term Loans or the Converted
Term Loans during the period from the last Excess Cash Flow payment date to the
current Excess Cash Flow payment date. Any such prepayment shall be applied
first to the outstanding Term Loans and then to the Converted Term Loans, in
each case on a pro rata basis to all remaining scheduled principal payments of
the Term Loans or Converted Term Loans, as applicable.

2.6.5 Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Base Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $500,000, or if more, in
integral multiples of $100,000 above $500,000, any portion of the outstanding
Base Rate Advances (other than Swing Line Loans) upon same day notice to the
Administrative Agent. The Borrowers may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or any portion of the outstanding
Swing Line Loans, with notice from the Borrowers’ Agent to the Administrative
Agent and the Swing Line Lender by 12:00 p.m. (Minneapolis time) on the date of
repayment. The Borrowers may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.4 but without penalty
or premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
amount of $1,000,000 or if more, in integral multiples of $100,000 above
$1,000,000, any portion of the outstanding Eurocurrency Advances upon two
Business Days’ prior notice from the Borrowers’ Agent to the Administrative
Agent.

2.6. Converted Term Loan Procedure. Section 2.23(b) of the Credit Agreement is
hereby amended in its entirety to read as follows:

(b) Procedure. On or prior to the Third Amendment Closing Date, the Borrowers’
Agent shall be deemed to have delivered a written notice of conversion to the
Administrative Agent. Such notice shall be irrevocable and shall be deemed a
representation by each Borrower that on the Third Amendment Closing Date and
after giving effect to the Converted Term Loans, the applicable conditions
specified in Article IV have been and will be satisfied. The Borrowers’ Agent
may, on or prior to the Conversion Date specify, subject to Section 2.8, whether
the Converted Term Loan will be funded as Base Rate Advances or Eurocurrency
Advances, and in the case of Eurocurrency Advances, the duration of the initial
Interest Period applicable thereto; provided, however, that no Converted Term
Loans shall be funded as Eurocurrency Advances if a Default or Event of Default
has occurred and is continuing and notice has been given pursuant to the first
sentence of Section 2.10, except that Eurocurrency Advances in respect of the
Revolving Loans may be continued as Eurocurrency Advances in respect of the
Converted Term Loan for the remaining Interest Period in respect of such
Advance. On the Conversion Date, each Lender will convert its Revolving Loans to
Converted Term Loans in an amount equal to its Revolving Percentage of the
Converted Amount; provided, however, that if the Borrowers’ Agent did not
indicate whether the Converted Term Loans will be funded as Base Rate Advances
or Eurocurrency Advances, such Converted Term Loans will be funded as Base Rate
Advances.

 

7



--------------------------------------------------------------------------------

2.7. Financial Reports. Section 6.1(c) of the Credit Agreement is hereby amended
in its entirety to read as follows:

(c) As soon as practicable and in any event within 45 days after the end of each
of the first three fiscal quarters and 90 days after the end of the fiscal year,
a Compliance Certificate in the form attached hereto as Exhibit A signed by the
chief financial officer of the Borrowers’ Agent on behalf of the Borrowers
demonstrating in reasonable detail compliance (or noncompliance, as the case may
be) with Sections 6.25 and 6.26, as at the end of such quarter and stating that
as at the end of such quarter there did not exist any Default or Event of
Default or, if such Default or Event of Default existed, specifying the nature
and period of existence thereof and what action the Borrowers proposes to take
with respect thereto.

2.8. Restricted Payments. Section 6.18 of the Credit Agreement is hereby amended
in its entirety to read as follows:

6.18. Restricted Payments. No Borrower or Subsidiary will make any Restricted
Payments, other than, so long as no Default or Event of Default has occurred and
is continuing nor would result therefrom, (a) payments made under Acquisition
Services Agreements, (b) Restricted Payments made to repurchase Equity Interests
of any Borrower owned by an officer, director, consultant or employee of any
Borrower in connection with the termination of such officer’s, director’s,
consultant’s or employee’s employment, provided the aggregate amount of such
Restricted Payments under this Section 6.18(b) made by the Borrowers in any
fiscal year does not exceed $1,000,000, (c) Restricted Payments made from one
Borrower to another Borrower, (d) Restricted Payments consisting of dividends
(including tax payments) payable to minority owners of a Subsidiary that is not
a Wholly-Owned Subsidiary pursuant to the terms of the relevant constituent
document, (e) Restricted Payments made to repurchase stock of Dolan so long as
after giving effect thereto the Borrowers’ Total Cash Flow Leverage Ratio is
less than or equal to 2:00 to 1:00, (f) Restricted Payments consisting of cash
dividends payable to common shareholders of Dolan, (g) Restricted Payments
consisting of prepayments of Indebtedness incurred in connection with Permitted
Acquisitions or under Acquisition Services Agreements so long as the aggregate
amount prepaid by the Borrowers does not exceed $5,000,000, (h) Restricted
Payments made in cash in connection with any conversion of any Permitted
Convertible Debt, or to repurchase or redeem all or any portion of any Permitted
Convertible Debt so long as (i) after giving effect thereto the Borrowers’ Total
Cash Flow Leverage Ratio is less than or equal to 2.00 to 1.00 and (ii) the
aggregate amount paid by the Borrowers in cash in connection with any
conversion, repurchase or redemption of any Permitted Convertible Debt in any
fiscal year, together with any amounts paid pursuant to Section 6.18(i) in such
fiscal year, does not exceed $5,000,000, (i) Restricted Payments in the form of
cash payments in lieu of the issuance of fractional shares upon conversion of
any Permitted Convertible Debt, so long as the aggregate amount of such cash
payments by the Borrowers in any fiscal year, together with any amounts paid
pursuant to Section 6.18(h) in such fiscal year, does not exceed $5,000,000,
(j) Restricted Payments in the form of delivery of common stock of Dolan in
connection with the conversion or settlement of any Permitted Convertible Debt,
(k) payments made in satisfaction of APC’s obligations under Section 7.7 of the
APC LLC Agreement, as may be amended in accordance with the terms of this
Agreement, or (l) payments made in satisfaction of Dolan’s obligations under
Section 7.7 of the DiscoverReady LLC Agreement, as may be amended from time to
time in accordance with the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

2.9. Indebtedness. Section 6.22 of the Credit Agreement is hereby amended to add
a new clause (m) as follows and to renumber the existing clause (m) as
appropriate:

(m) Subject to Section 2.6.3, Permitted Convertible Debt; and

2.10. Fixed Charge Coverage Ratio. Section 6.25 of the Credit Agreement is
hereby amended in its entirety to read as follows:

6.25. Fixed Charge Coverage Ratio. The Borrowers and their Subsidiaries will not
permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter
for the four consecutive fiscal quarters ending on the dates indicated, to be
less than (a) 1.20 to 1.00 for the fiscal quarter ending September 30, 2012
through the fiscal quarter ending September 30, 2013, (b) 1.25 to 1.00 for the
fiscal quarter ending December 31, 2013 through the fiscal quarter ending
September 30, 2014 and (c) 1.30 to 1.00 for each fiscal quarter thereafter.

2.11. Total Cash Flow Leverage Ratio. Section 6.26 of the Credit Agreement is
hereby amended in its entirety to read as follows:

6.26 Total Cash Flow Leverage Ratio. The Borrowers and their Subsidiaries will
not permit the Total Cash Flow Leverage Ratio, as of the last day of any fiscal
quarter for the four consecutive fiscal quarters ending on the dates indicated,
to be equal to or more than (a) 4.50 to 1.00 for the fiscal quarter ending
September 30, 2012 through the fiscal quarter ending March 31, 2013, (b) 4.25 to
1.00 for the fiscal quarter ending June 30, 2013, (c) 4.00 to 1.00 for the
fiscal quarter ending September 30, 2013, (d) 3.75 to 1.00 for the fiscal
quarter ending December 31, 2013, (e) 3.50 to 1.00 for the fiscal quarter ending
March 31, 2014, (f) 3.25 to 1.00 for the fiscal quarter ending June 30, 2014 and
(g) 3.00 to 1.00 each fiscal quarter thereafter.

 

9



--------------------------------------------------------------------------------

2.12. Minimum Adjusted EBITDA. Section 6.27 of the Credit Agreement is hereby
amended in its entirety to read as follows:

6.27 Minimum Adjusted EBITDA. The Borrowers and their Subsidiaries will not
permit the Borrowers’ Adjusted EBITDA, as of the last day of any fiscal quarter
for the four consecutive fiscal quarters ending on that date, to be less than
the Minimum Adjusted EBITDA.

2.13. Pricing Schedule. The Pricing Schedule to the Credit Agreement is hereby
amended in its entirety to read as set forth on the Pricing Schedule attached
hereto.

2.14. Compliance Certificate. Exhibit A of the Credit Agreement is hereby
amended in its entirety to read as set forth on Exhibit A attached hereto.

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to fulfillment of the following conditions precedent:

3.1. The Borrowers and the Required Lenders have executed and delivered this
Amendment.

3.2. The Borrowers shall have executed and delivered to each Lender (a) an
amended and restated Note reflecting its reduced Revolving Commitment and (b) a
Note reflecting its Converted Term Loan.

3.3. A certificate of the Secretary or Assistant Secretary (or other appropriate
officer) of each Borrower dated as of the date hereof and certifying as to the
following:

(a) a true and accurate copy of the resolutions or unanimous written consent of
the Borrower authorizing the execution, delivery, and performance of this
Amendment and the Notes;

(b) there have been no changes in the incumbency, names, titles, and signatures
of the officers of such Person authorized to execute the Loan Documents
(including this Amendment and the Notes) to which the Borrower is a party and,
as to the Borrowers’ Agent, to request Loans and the issuance of Letters of
Credit, since the incumbencies were last certified to the Lenders, or specifying
any changes; and

(c) there has been no amendment to the articles of incorporation, certificate of
formation, certificate of partnership or other equivalent documents of such
Borrower since true and accurate copies of the same were last delivered to the
Lenders, or specifying any changes.

3.4. The Administrative Agent shall have received a certificate of even date
herewith of an Authorized Officer of the Borrowers certifying as to the matters
set forth in Section 4.2(a) and (b) of the Credit Agreement and that the
representations and warranties set forth in Section 5 hereof are true and
correct.

 

10



--------------------------------------------------------------------------------

3.5. The Administrative Agent shall have received certified copies of all
documents evidencing any necessary corporate action, consent or governmental or
regulatory approval (if any) with respect to this Amendment.

3.6. All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Administrative Agent, such documents where appropriate to be certified by
proper corporate or governmental authorities.

3.7. The Administrative Agent shall have received from Dolan any amendment fees
and upfront fees due to the undersigned Lenders, along with all other fees and
expenses due and owing in connection with this Amendment. The fees described in
this Section 3.7 shall be nonrefundable and fully earned when paid.

Section 4. Defaults and Waiver.

4.1. Defaults, Events of Default and Impairment Events. The Borrowers have
informed the Administrative Agent and the Lenders that they may have failed to
satisfy the covenants contained in Sections 6.25, 6.26 and 6.27 of the Credit
Agreement (as such Sections existed prior to the effectiveness of this
Amendment) for the periods ending on or prior to September 30, 2012. As a
result, one or more Events of Default may have occurred under Section 7.3 of the
Credit Agreement by virtue of such failure. In addition, the Borrowers have
informed the Administrative Agent and the Lenders that (a) they anticipate a
write down of intangible assets in 2012 arising in part out of the termination
or restructuring of their service contracts with the Albertelli Law firm, and
the establishment of a reserve against or write off of any receivable from the
Albertelli Law firm, and (b) there may be a write down, impairment charge, or
acceleration of amortization of goodwill or other intangible assets for fiscal
year 2012 arising out of, or with respect to APC or the National Default
Exchange mortgage default processing services reporting unit of Dolan (clauses
(a) and (b) collectively, the “Impairment Events”). As a result of the
Impairment Events, the representation and warranty set forth in Section 5.6 of
the Credit Agreement relating to a Material Adverse Effect may not be true and
correct as of the Borrowing Date of any Credit Extension, which would cause
(i) the Borrowers to be unable to comply with Section 4.2(b) of the Credit
Agreement with respect to any Credit Extension and (ii) a Default or Event of
Default under Section 7.1 of the Credit Agreement if such representation and
warranty were made on any such Borrowing Date.

 

11



--------------------------------------------------------------------------------

4.2. Waiver. Upon the Third Amendment Effective Date, the Lenders hereby
(a) waive the Borrowers’ Defaults and Events of Default arising under
Section 7.3 of the Credit Agreement described in the preceding Section 4.1, and
(b) waive the Borrowers’ compliance with Section 5.6 of the Credit Agreement,
the requirements of Section 4.2(b) of the Credit Agreement and any Defaults or
Events of Default that may arise under Section 7.1 of the Credit Agreement, in
each case solely with respect to the Impairment Events to the extent described
in the preceding Section 4.1 (clauses (a) and (b) collectively, the “Specified
Defaults”). The Borrowers agree that the waiver of the Specified Defaults set
forth in this Section 4.2 shall be limited to the precise meaning of the words
as written herein and shall not be deemed (i) to be a consent to any waiver or
modification of any other term or condition of the Credit Agreement or (ii) to
prejudice any right or remedy that the Administrative Agent or any Lender may
now have or may in the future have under or in connection with the Credit
Agreement with respect to Defaults or Events of Default other than the Specified
Defaults. The Borrowers acknowledge and agree that the waiver set forth in this
Section 4.2 is provided by the Administrative Agent and the Lenders as a
financial accommodation to the Borrowers. Except as expressly set forth herein,
the waiver described in this Section 4.2 shall not alter, affect, release or
prejudice in any way any of the Borrowers’ obligations under the Credit
Agreement. The waivers set forth herein shall not constitute a waiver by the
Administrative Agent or any Lender of any other Default or Event of Default, if
any, under the Credit Agreement, and shall not be, and shall not be deemed to
be, a course of action with respect thereto upon which the Borrowers may rely in
the future, and each Borrower hereby expressly waives any claim to such effect.

Section 5. Representations, Warranties, Authority, No Adverse Claim.

5.1. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all material respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
this Amendment on such date that has not been waived by the Lenders.

5.2. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment and any other instrument or agreement executed by such
Borrower in connection with this Amendment (the “Amendment Documents”) and has
duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower is a party or a signatory or a provision of
such Borrower’s constituent documents or any other agreement or requirement of
law, or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of the Lenders. Each Borrower represents and warrants
that no consent, approval or authorization of or registration or declaration
with any Person, including but not limited to any governmental authority, is
required in connection with the execution and delivery by such Borrower of the
Amendment Documents or other agreements and documents executed and delivered by
such Borrower in connection therewith or the performance of obligations of such
Borrower therein described, except for those which such Borrower has obtained or
provided and as to which such Borrower has delivered certified copies of
documents evidencing each such action to the Lenders.

 

12



--------------------------------------------------------------------------------

5.3. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 6. Limited Purpose Amendment. Notwithstanding anything contained herein,
the Amendment (a) is a limited amendment, (b) is effective only with respect to
the specific instance and the specific purpose for which it is given, (c) shall
not be effective for any other purpose, and (d) does not constitute the basis
for a waiver and, except as expressly set forth in Section 2 and subject to
Section 3, does not constitute an amendment of any of the provisions of the
Credit Agreement. Except as expressly provided in Section 2 and subject to
Section 3, (i) all of the terms and conditions of the Credit Agreement remain in
full force and effect and none of such terms and conditions are, or shall be
construed as, otherwise amended or modified, and (ii) nothing in this Amendment
shall constitute a waiver by the Lenders of any Default or Event of Default, or
of any right, power or remedy available to the Lenders under the Credit
Agreement or any other Loan Document, whether any such defaults, rights, powers
or remedies presently exist or arise in the future.

Section 7. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and the Borrowers each acknowledge and affirm
that the Credit Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Lenders that the
Obligations are and continue to be secured by the security interest granted by
the Borrowers in favor of the Lenders under the Collateral Documents, and all of
the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants and representations of the Borrowers under such
documents and any and all other documents and agreements entered into with
respect to the obligations under the Credit Agreement are incorporated herein by
reference and are hereby ratified and affirmed in all respects by the Borrowers.

Section 8. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment shall control with respect to the
specific subjects hereof and thereof.

 

13



--------------------------------------------------------------------------------

Section 9. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 10. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Lenders and the successors and
assigns of the Lenders.

Section 11. Legal Expenses. As provided in Section 9.6 of the Credit Agreement,
the Borrowers agree to pay or reimburse the Administrative Agent, upon execution
of this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Administrative Agent, including filing and recording costs and fees, charges
and disbursements of outside counsel to the Administrative Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Administrative Agent in certain matters)
and/or the allocated costs of in-house counsel.

Section 12. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 13. Counterparts. This Amendment and any other Amendment Document may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
the Amendment or any other Amendment Document may execute any such agreement by
executing a counterpart of such agreement. Signature pages delivered by
facsimile or other electronic transmission (including by email in .pdf format)
shall be considered original signatures hereto, all of which shall be equally
valid.

Section 14. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

[The next page is the signature page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

 

THE DOLAN COMPANY By:  

/s/ Vicki J. Duncomb

Name:   Vicki J. Duncomb Title:   Chief Financial Officer

DOLAN MEDIA HOLDING COMPANY COUNSEL PRESS, LLC

DAILY JOURNAL OF COMMERCE, INC.

DAILY REPORTER PUBLISHING COMPANY DOLAN APC LLC

DOLAN DLN LLC

DOLAN PUBLISHING COMPANY

DOLAN PUBLISHING FINANCE COMPANY NOPG, L.L.C.

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, CFO and Treasurer DISCOVERREADY
LLC By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, Secretary and Treasurer
AMERICAN PROCESSING COMPANY, LLC By:   Dolan APC LLC, its Managing Member By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, CFO and Treasurer

 

[Signature Page 1 to Third Amendment]



--------------------------------------------------------------------------------

THE DAILY RECORD COMPANY, LLC

IDAHO BUSINESS REVIEW, LLC

THE JOURNAL RECORD PUBLISHING CO., LLC

LAWYER’S WEEKLY, LLC

LONG ISLAND BUSINESS NEWS, LLC

MISSOURI LAWYERS MEDIA, LLC

NEW ORLEANS PUBLISHING GROUP, L.L.C. DATASTREAM CONTENT SOLUTIONS, LLC
LEGISLATIVE INFORMATION SERVICES

OF AMERICA, LLC

FINANCE AND COMMERCE, INC.

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President

ARIZONA NEWS SERVICE, LLC

FEDERAL NEWS SERVICE LLC

NATIONAL DEFAULT EXCHANGE GP, LLC

NATIONAL DEFAULT EXCHANGE HOLDINGS, LP

NATIONAL DEFAULT EXCHANGE, LP

NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC.

NDEX TECHNOLOGIES, LLC

NDEX TITLE SERVICES, L.L.C.

NDEX WEST, LLC

THP / NDEX AIV CORP.

THP / NDEX AIV, L.P.

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President and Secretary

 

[Signature Page 2 to Third Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender, as LC Issuer and as Administrative
Agent By:  

/s/ Bradley R. Sprang

Name:   Bradley R. Sprang Title:   Vice President

 

[Signature Page 3 to Third Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender and Syndication Agent By:  

 

Name:   Title:  

 

[Signature Page 4 to Third Amendment]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ David Wary

Name:   David Wary Title:   Vice President

 

[Signature Page 5 to Third Amendment]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Nicholas Myers

Name:   Nicholas Myers Title:   Senior Vice President

 

[Signature Page 6 to Third Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ A. Quinn Richardson

Name:   A. Quinn Richardson Title:   SVP

 

[Signature Page 7 to Third Amendment]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Mark J. Leveille

Name:   Mark J. Leveille Title:   Vice President

 

[Signature Page 8 to Third Amendment]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL

I

STATUS

 

LEVEL

II

STATUS

 

LEVEL

III

STATUS

 

LEVEL

IV

STATUS

 

LEVEL

V

STATUS

 

LEVEL

VI

STATUS

 

LEVEL

VII

STATUS

 

LEVEL

VIII

STATUS

 

LEVEL

IX

STATUS

Eurocurrency Rate   2.00%   2.25%   2.50%   2.75%   3.00%   3.50%   4.50%  
5.00%   5.50%

Base Rate

  0.50%   0.75%   1.00%   1.25%   1.50%   2.00%   3.00%   3.50%   4.00%

APPLICABLE
FEE RATE

 

LEVEL

I

STATUS

 

LEVEL

II

STATUS

 

LEVEL

III

STATUS

 

LEVEL

IV

STATUS

 

LEVEL

V

STATUS

 

LEVEL

VI

STATUS

 

LEVEL

VII

STATUS

 

LEVEL

VIII

STATUS

 

LEVEL

IX

STATUS

Commitment Fee   0.25%   0.30%   0.35%   0.40%   0.45%   0.50%   0.575%   0.60%
  0.65%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrowers
delivered pursuant to Section 6.1(a) or (b).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Total Cash Flow
Leverage Ratio is less than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrowers referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Total Cash Flow
Leverage Ratio is less than 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrowers referred to in the most recent Financials, (i) the
Borrowers have not qualified for Level I Status or Level II Status and (ii) the
Total Cash Flow Leverage Ratio is less than 2.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrowers referred to in the most recent Financials, (i) the
Borrowers have not qualified for Level I, II or III Status and (ii) the Total
Cash Flow Leverage Ratio is less than 2.50 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrowers referred to in the most recent Financials, (i) the Borrowers
have not qualified for Level I, II, III or IV Status and (ii) the Total Cash
Flow Leverage Ratio is less than 3.00 to 1.00.

“Level VI Status” exists at any date if, as of the last day of a fiscal quarter
of the Borrowers referred to in the most recent Financials, (i) the Borrowers
have not qualified for Level I, II, III, IV or V Status and (ii) the Total Cash
Flow Leverage Ratio is less than 3.50 to 1.00.



--------------------------------------------------------------------------------

“Level VII Status” exists at any date if, as of the last day of a fiscal quarter
of the Borrowers referred to in the most recent Financials, (i) the Borrowers
have not qualified for Level I, II, III, IV, V or VI Status and (ii) the Total
Cash Flow Leverage Ratio is less than 3.75 to 1.00.

“Level VIII Status” exists at any date if, as of the last day of a fiscal
quarter of the Borrowers referred to in the most recent Financials, (i) the
Borrowers have not qualified for Level I, II, III, IV, V, VI or VII Status and
(ii) the Total Cash Flow Leverage Ratio is less than 4.00 to 1.00.

“Level IX Status” exists at any date if, as of the last day of a fiscal quarter
of the Borrowers referred to in the most recent Financials, (i) the Borrowers
have not qualified for Level I, II, III, IV, V, VI, VII or VIII Status and
(ii) the Total Cash Flow Leverage Ratio is equal to or greater than 4.00 to
1.00.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status, Level VI Status, Level VII Status, Level VIII Status
or Level IX Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrowers’ Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective from and after the first day of the first
fiscal month immediately following the date on which the delivery of such
Financials is required until the first day of the first fiscal month immediately
following the next such date on which delivery of such Financials of the
Borrower and its Subsidiaries is so required. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five days after such Financials are so delivered.

 

Pricing Schedule   2   



--------------------------------------------------------------------------------

EXHIBIT A TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

  Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of, December 6, 2010 (as amended,
modified, renewed or extended from time to time, the “Agreement”) by and among
The Dolan Company, as a Borrower and as the Borrowers’ Agent (the “Borrowers’
Agent”), the Subsidiaries of the Borrowers’ Agent from time to time party
thereto (together with the Borrowers’ Agent, the “Borrowers”), the Lenders from
time to time party thereto, and U.S. Bank National Association, as LC Issuer,
Swing Line Lender and Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. The Person executing on behalf of the undersigned is the duly elected chief
financial officer of the Borrowers’ Agent;

2. The chief financial officer has reviewed the terms of the Agreement and has
made, or has caused to be made under his or her supervision, a detailed review
of the transactions and conditions of the Borrowers and their Subsidiaries
during the accounting period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and the
undersigned has no knowledge of, the existence of any condition or event which
constitutes a Default or Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5. Schedule II hereto sets forth the determination of the interest rates to be
paid for Advances, the LC Fee rates and the commitment fee rates commencing on
the fifth day following the delivery hereof.

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement, the Security
Agreement and the other Loan Documents and the status of compliance.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of             ,
            .

 

THE DOLAN COMPANY, as Borrowers’ Agent

 

 

  By:  

 

  Its:   Chief Financial Officer

 

Compliance Certificate    2   



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             ,              with

Provisions of             ,             ,              and              of

the Agreement

 

Fixed Charge Coverage Ratio (Minimum:              to 1.00) (Section 6.25)

                  to 1.00

Total Cash Flow Leverage Ratio (Maximum:              to 1.00) (Section 6.26)

                  to 1.00

Minimum Adjusted EBITDA (Minimum $             ) (Section 6.27)

     $                    

Investments

    

Permitted Acquisitions permitted under clause (i) of definition of Permitted
Acquisitions (Maximum              per Acquisition or              in the
aggregate)

     $                    


per                 

Permitted Acquisitions permitted under clause (ii) of definition of Permitted
Acquisitions (Maximum              per Acquisition or              in the
aggregate)

     $                    


per                 

Investments in DiscoverReady permitted under Section 6.21(h)(ii)(B)

     $                    

(i) aggregate DiscoverReady Investments (up to $5,000,000 net of actual cash
returns on investment)

   $                 (C)  

(ii) aggregate principal amount of Indebtedness outstanding pursuant to
6.22(l)(ii)(B)

   $                 (D)  

(Maximum = C – D = $            )

    

Investments permitted under Section 6.21(k) (Maximum $10,000,000)

     $                    

The computations with respect to the foregoing are set forth on the attached
spreadsheet.

 

Compliance Certificate    3   